                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

WATKINS BROWN,                    *

      Petitioner,                 *

vs.                               *
                                           CASE NO. 4:18-CR-19 (CDL)
UNITED STATES OF AMERICA,         *

      Respondent.                 *


                              O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

April 5, 2021 is hereby approved, adopted, and made the Order of

the Court, including the denial of a certificate of appealability.

      The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 21st day of June, 2021.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
